                                      Case
                                     Case   1:19-cv-04318-NRBDocument
                                          1:19-cv-04318-NRB   Document5250Filed
                                                                            Filed 08/09/19Page
                                                                                09/04/19   Page  1 of
                                                                                               1 of 22

                                                                                                                                                                          Chicago
             Vedder Price                                                                          i L'.:,llC     :,1)\ t                                                 New York

                                    "                                                            I DOCUMENT
                                                                                                 .!
                                                                                                                                                                          Washington, DC
                                                                                                                                                                          London
                                                                                                 1    ELECTRONICALLY FILED                                                San Francisco
                                                                                                                                                                          Los Angeles
                                                                                                 I DATE
                                                                                                   DOC #:      a ,f.&/~tj                                                 Singapore
             August 9, 2019                                                                             FILED: 1                   ---a.;-.___                            vedderprice com

                                                                                                                                                                          Michael J. Edelman
                                                                                                                                                                          Shareholder
             VIA HAND DELIVERY AND ECF FILING                                                                                                                             +1 212 407 6970
                                                                                                                                                                          mjedelman@vedderprice.com
             The Honorable Naomi Reice Buchwald
             United States District Judge
             United States District Court
             Southern District of New York
             500 Pearl St.
             New York, NY 10007-1312

                   Re: Fan Engine Securitization Limited and Jet Engine Holding S.ii r.l. vs. Deutsche Bank Trust
                       Company Americas, Case No. 19-cv 4318 (NRB) (S.D.N.Y.)-
                       Cbamber Copies of Reply Papers in Support of Summary Judgment Motion under
                       Rule 2(C} of Your Individual Rules of Practice

             Dear Judge Buchwald:

             We represent Fan Engine Securitization Limited and Jet Engine Holding S.a r.l. (collectively, the
             "Plaintiffs") in the above-referenced case

             A.     Courtesy Copy of Filings. In accordance.with Rule 2(C) of your Individual Rules of Practice,
             enclosed are two courtesy copies of each of the following documents that were filed by the Plaintiffs on
             August 7, 2019:                                 .
                • Reply Memorandum of Law in Support of Motion of Plaintiffs Fan Engine Securitization Limited
                    and Jet Engine Holdings.A R.L. for Summary Judgment That No Event of Default Has Occurred
                    Under the Terms of the Indenture and Related Operative Documents [Docket No. 48]; and
                • Plaintiffs Fan Engine Securitization Limited and Jet Engine Holding S.A R.L. Response to the
                    Loomis Funds' Rule 56.1 Supplemental Statement of Fact [Docket No. 49].
             These reply papers were filed in conformance with the «onsensual scheduling letter that this Court
             approved on June 26, 2019 [Docket No. 27].

Apf I ~CA-  B.       Request for Expedited Consideration. As all parties have acknowledged. the current financing
fi..._ i~   that is the subject of this litigation was supposed to be refinanced by this October 2019 (i.e., within two
            months from now). As detailed in the Plaintiffs' summary judgment papers and their original emergency
            motion seeking injunctive relief, the ongoing dispute regarding whether a valid Event of Default has
            occurred is materially undermining the Issuer's refinancing efforts and is threatening the Issuer's
   '""",_,, ontinued viability. Also, the Plaintiffs' summary judgment motion has now been fully briefed by all
            parties in accordance with this Court's approved schedule for the briefing thereon. See Docket No. 27
     ~..,..,. emo endorsement of briefing schedule]. Accordingly, the Plaintiffs respectfully request that this Court
Si~-~c!'Plhedule the hearing and adjudicate the Plaintiffs pending summary judgment motion as expeditiously as
tN'         practicable (subject to this Court's availability).                        ,# ~                 /J7 //) .
~f-<--~~1<,,2--010,.                                ~ b ~ ~~-·~~~~~'i>d
                           1633 Broadway, 31st Floor                       I   New York, New York 10019                        I   T + 1 212 407 7700                I   F + 1 212 407 7799
             Vedder Price P.C. iS affifialed with Vedder Price LLP, which operates in England and Wales, Vedder Price (CA), LLP, which operates in C81ifornja, and Vedder Price Pie. Lt!., which operates in SI
                  Case 1:19-cv-04318-NRB Document 50 Filed 08/09/19 Page 2 of 2
                  Case 1:19-cv-04318-NRB Document 52 Filed 09/04/19 Page 2 of 2
•'   The Honorable Naomi Reice Buchwald
     August 9, 2019
     Page2




     Thank you for your time and consideration regarding these matters.

                                                             Respectfully submitted,




     Enclosures

     cc:    Mark D. Kotwick, Esq. (                                Via E-Mail (kotwick@sewkis.com)
            Ross Hooper, Esq.                                       Via E-Mail (hooper@sewkis.com)
            Kimberly A. Raviv, Esq.                           Via E-Mail (kim.haviv@whitecase.com)
            Samuel P. Hershey, Esq.                         Via E-Mail (sam.hershey@whitecase.com)
            Harrison Denman                             Via E-Mail (harrison.denman@whitecase.com)
            Jason N. Zakia, Esq.                                  Via E-Mail Gzakia@whitecase.com)
            Daniel C. Green, Esq.
            (As courtesy copies of the reply papers have previously been sent to above listed parties, only
            this letter is being sent to such parties.)
